Citation Nr: 0007332	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for sinusitis, 
secondary to nasal fracture.

5.  Entitlement to service connection for rhinitis secondary 
to nasal fracture.

6.  Entitlement to service connection for headaches secondary 
to nasal fracture.

7.  Entitlement to service connection for depression and 
anxiety secondary to nasal fracture.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), dated in April 1996, March 1997, and September 1997. 

The claims for service connection for hearing loss and 
tinnitus were previously remanded by the Board in a June 1998 
opinion.  In that remand opinion, the Board asked that the 
veteran be scheduled for an audiology examination to 
determine the etiology of the veteran's hearing loss and 
tinnitus.  The RO scheduled the veteran for an examination on 
two occasions, and both times the veteran failed to report.  
The claims are now properly before the Board for further 
appellate review.

In correspondence dated in February 1998, the veteran's 
representative had requested a personal hearing.  In a letter 
dated in January 2000, the Board contacted the veteran's 
representative, inquiring whether a hearing was still 
desired.  The veteran's representative replied in a letter 
dated in February 2000, stating that their office had 
attempted to reach the veteran and had been unsuccessful, and 
asking that the Board proceed with appellate review.


FINDINGS OF FACT

1.  There is no probative medical evidence that the veteran's 
hearing loss is due to military service.

2.  There is no probative medical evidence that the veteran's 
tinnitus is due to military service.

3.  The veteran did not serve in a combat capacity, and he 
has no diagnosis of PTSD based on verified stressors.

4.  There is no competent medical evidence of a nexus between 
the veteran's sinusitis and his period of service.

5.  There is no competent medical evidence of a nexus between 
the veteran's rhinitis and his period of service.

6.  There is inconclusive medical evidence that the veteran's 
headaches are related to his nasal fracture in service.

7.  There is no competent medical evidence that the veteran's 
anxiety and depression are related to his fractured nose.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).

2.  There is no probative medical evidence that the veteran's 
tinnitus is due to military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).

3.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for sinusitis, secondary 
to fractured nose, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

5.  The claim for service connection for rhinitis, secondary 
to fractured nose, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

6.  The claim for service connection for headaches, secondary 
to fractured nose, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The claim for service connection for depression and 
anxiety, secondary to fractured nose, is not well grounded.  
38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss and tinnitus

As a preliminary matter, the Board notes that the claims for 
service connection for hearing loss and tinnitus were 
previously determined to be well grounded in the Board's June 
1998 remand opinion.  See 38 U.S.C.A. § 5107(a).  
Furthermore, given that the RO scheduled the veteran for two 
recent VA examinations, and he failed to report, the Board 
concludes that the duty to assist has been satisfied.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).

The service medical records show no complaints of hearing 
loss or tinnitus and no injuries or disease of the ear during 
service.  It appears that no audiology test was performed at 
the veteran's separation examination in April 1968.  However, 
the veteran reported no history of hearing loss, running ears 
or ear trouble.

The first post-service medical evidence pertaining to hearing 
loss and tinnitus is the VA audiology examination dated in 
January 1995.  The veteran reported a long-standing hearing 
loss.  He denied any history of ear pathology or related 
illnesses.  He reported working in a battalion maintenance 
unit and truck-driving capacity in service.  He also reported 
a periodic tinnitus in the right ear, described as a buzzing 
or ringing.  He believed it began in 1983.  On examination, 
the right ear had a mild sensorineural hearing loss from 2000 
Hz to 8000 Hz and the left ear had a mild to moderate 
sensorineural loss from 2000 Hz to 8000 Hz.  The examiner 
stated that the report of tinnitus was consistent with 
hearing loss and noise exposure.

On an undated tinnitus worksheet, the veteran stated that he 
first started having tinnitus in January 1983, and that at 
that time he had experienced a cold and head injury.

The weight of the medical evidence of record is that there is 
no etiological relationship between the veteran's hearing 
loss and tinnitus and his period of service.  Although the 
veteran has developed hearing loss and tinnitus both 
consistent with past noise exposure, there is no indication 
in the record that these conditions are due specifically to 
noise in service.  It is noted that the Board remanded this 
issue in 1998 to have the veteran examined and obtain a 
medical opinion which could be helpful to his claim.  The 
veteran failed twice to appear for the examination.  He is 
reminded that the duty to assist is not a one way street.  
Given the substantial gap in time between the onset of 
hearing loss, first diagnosed in 1996, and tinnitus, first 
observed by the veteran in 1983, and the period of service, 
which ended in 1968, the Board is led to conclude that 
hearing loss and tinnitus are likely due to some intervening 
factors, such as vocational or environmental noise.  Service 
connection is therefore not warranted for either condition.



Service connection for PTSD

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question in evaluating a claim 
for service connection is whether the claim is well grounded. 
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

For a claim for service connection for PTSD to be well 
grounded, there must be (1) medical evidence establishing a 
clear diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A clear diagnosis is an unequivocal diagnosis made 
by a mental health care professional.  See Cohen, 10 Vet. 
App. at 140.

The regulations governing service connection for PTSD differ 
somewhat from those for other conditions because they require 
evidence of an in-service stressor, as opposed to evidence 
that a disease or injury was incurred or aggravated during 
service or within a presumptive post-service period.  Compare 
38 C.F.R. § 3.304(a) with 38 C.F.R. § 3.304(f); see Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  The type of evidence 
which will be accepted to verify the existence of the in-
service stressor varies, depending on whether or not the 
veteran was engaged in combat with the enemy.  If it is 
determined through military citation or other supporting 
evidence that a veteran engaged in combat with the enemy, and 
that the claimed stressors are related to combat, the 
veteran's testimony regarding the reported stressors is 
accepted as conclusive evidence as to the occurrence of the 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)-(f).  
If, however, a veteran did not engage in combat or the 
claimed stressor is unrelated to combat, then there must be 
additional credible supporting evidence to verify the 
occurrence of the alleged stressor.  38 C.F.R. § 3.304(f).  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The RO requested that the veteran furnish a detailed 
description of the specific traumatic incidents causing his 
PTSD, including dates and places the incidents occurred, the 
unit to which he was assigned at the time, and medals or 
citations received as the result of the events, and names of 
anyone involved in the incidents.  The veteran reported four 
specific stressors during his period of Vietnam service.  
While assigned to the 185th maintenance battalion and 
stationed at Long Binh in August 1967, the veteran was part 
of a group transporting a tank to a salvage yard.  After 
transporting the tank they were told that there were U.S. 
service members bodies in the tank.  The second incident, 
also in August 1967, occurred when the veteran was traveling 
from Long Binh to Saigon, and while en route he saw the 
bodies of three children lying on the ground.  On his return 
trip he observed that the bodies had not been touched and 
were becoming bloated.  The veteran was hospitalized due to 
pneumonia in Long Binh in October or November 1967.  While 
hospitalized, he was witness to service members with arms 
blown off and he smelled burnt flesh and the "smell of 
death".  He also recalled the sound of young service men 
screaming.  He felt depressed at that time and wished he were 
in a combat unit so he could die.  Finally, during the Tet 
offensive of 1968, in Long Binh, he was several miles away 
from the ammunition dump when it was attacked and exploded.  
He was knocked backward from the shock wave, but was not 
injured.  He later learned that officers in his company had 
been killed in the attack.  

The RO contacted the U.S. Army and Joint Services 
Environmental Support Group (ESG) in order to obtain any 
information which would support the veteran's description of 
stressors.  U.S. Army military records verified that the Long 
Binh ammunition dump was attacked in February 1968.  
Furthermore, it is confirmed in the veteran's medical records 
that he was hospitalized with pneumonia in August 1967.  The 
other incidents described by the veteran cannot be confirmed 
with the information provided.

In July 1995, the veteran was hospitalized at Richard H. 
Young Hospital, due to a suicidal attempt.  On examination, 
the veteran discussed a history of sexual abuse as a child 
and family problems.  There was no discussion of his 
experiences in service.  A diagnosis of PTSD was given, but 
the cited stressor was the history of sexual abuse.

A statement from the veteran's wife, dated in September 1995 
notes the veteran's decreased sexual drive and long periods 
of depression, but does not state that these are related to 
experiences in Vietnam.

The veteran had a VA PTSD examination in February 1996.  The 
veteran reported that he had volunteered to go to Vietnam 
because he was depressed and hoped to be killed in action.  
He spent 12 months in combat areas, but not in direct combat.  
During his time in Vietnam he saw friends killed.  He had 
increased depression, apprehension and nightmares, which 
continued after discharge.  He had a number of symptoms 
associated with PTSD, such as avoidance of media with Vietnam 
content, feeling of detachment, sense of a foreshortened 
future, difficulty sleeping, irritability, hypervigilance and 
exaggerated startle response.  The veteran reported his 
hospitalization in 1995 for depression.  He also reported 
childhood sexual abuse by his uncle and father.  In 
summarizing the examination, the examiner stated that the 
veteran's history of symptomatology was consistent with a 
diagnosis of chronic PTSD.  He also had symptoms of major 
depression, and it appeared that the depression was active 
upon entry to service and may be due to early abuse and 
family history of affective disorders.  The experiences in 
Vietnam appeared to have precipitated chronic PTSD of at 
least moderate severity.

Another PTSD examination was performed in July 1997.  The 
veteran described that he was initially stationed in Korea, 
but after he got in a fight, he requested to transfer to 
Vietnam where he was stationed for approximately a year.  He 
related an incident where he was hauling water by truck and 
he ran over an 8 or 9 year old boy.  He did not provide any 
identifying details.  He also stated that in Vietnam life was 
cheap, friends got killed on the street and trucks got hit 
and burned.  He appeared sad and depressed when making this 
statement.  The veteran had been consistently employed since 
1968.  The impression of the examiner was that the veteran 
had chronic depression or dysthymia, mild to moderate to 
severe in intensity, depending upon his surroundings and 
situational stressors.  This was highlighted by his focus on 
the sexual abuse he was subjected to in childhood.  The 
depression was not related to the fractured nose in service, 
but to other stressors distinct from military service.  Also, 
the veteran suffered from anxiety disorder related to current 
and previous stressors, but not to the fractured nose.  The 
examiner did not believe that the veteran suffered from PTSD.

As stated above, in order to establish a well-grounded claim 
the veteran must present a medical diagnosis of PTSD based on 
verified stressors in service.  The veteran herein has failed 
to establish this element of a well-grounded claim.  With 
respect to the veteran's July 1995 hospitalization, the 
diagnosis of PTSD appears to have been based on events in 
childhood.  With respect to the PTSD diagnosis at the 
February 1996 VA examination, there is no discussion of 
specific incidents in service.  Rather, the veteran only 
referred to experience in Vietnam in a general manner.  He 
did mention witnessing the deaths of friends, and running 
over a child with his truck, however he failed to state any 
specific details such as names and dates of these incidents.  
As the veteran did not serve in a combat capacity, his PTSD 
diagnosis must be related to specific and verified stressful 
incidents.  The February 1996 diagnosis of PTSD does not 
satisfy that standard.  Moreover, the conclusion of the 
examiner in the most recent examination dated in July 1997, 
was that the veteran suffers from depression and anxiety 
linked to factors unrelated to military service, and does not 
suffer from PTSD.  The Board finds that neither the July 1995 
nor February 1996 diagnoses is sufficient to well ground the 
claim for PTSD, and the claim must be denied.


Service connection for sinusitis and rhinitis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
threshold question for the Board is whether the veteran has 
presented a well-grounded claim for service connection.  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  A 
claim for secondary service connection, like all claims, must 
be well grounded.  Reiber v. Brown, 7 Vet. App 513, 516 
(1995).  The veteran claims that his sinusitis and rhinitis 
are secondary to the fractured nose he sustained in service.

The veteran had several colds in service, but was not 
diagnosed with chronic sinusitis or chronic rhinitis.  
Service medical records show that the veteran sustained a 
fractured nose in February 1967.  At his separation 
examination in April 1968, his sinuses and nose were noted to 
be normal.

There are no post-service clinical medical records in the 
file pertaining to sinusitis or rhinitis.  A VA compensation 
and pension examination was performed in February 1996.  The 
veteran reported a history of intermittent watery eyes and 
nasal congestion for the past five to six years.  He had not 
sought medical treatment but used over the counter sinus 
medications.  On objective examination, there was no 
tenderness in the maxillary or frontal areas.  There were no 
abnormalities of the external nose or nasal vestibule.  There 
was bogginess of the nasal mucosa and edema in the 
turbinates.  On x-ray of the paranasal sinuses there were no 
abnormalities noted.  Diagnosis was possible allergic 
rhinitis.

Another VA examination was performed in June 1997.  The 
veteran stated he had a hard time breathing through his nose 
since the fracture in service.  He stated he has a runny nose 
off and on and a reduced sense of smell.  On physical 
examination, the veteran's external nose was slightly 
deviated to the left, his nasal vestibule was normal.  Of the 
right and left nasal cavities, his septum was slightly 
deviated to the left, and the floor of the nose, inferior 
meatus, inferior turbinates, middle meati, middle turbinate, 
spheno-ethmoidal recess, olfactory area and superior 
turbinates were all normal.  The paranasal sinuses had no 
tenderness and there were no abnormalities of the sinuses 
seen on x-ray.  There was some deformity of the nasal bone 
seen on x-ray.  Diagnoses were history of allergic rhinitis, 
history of sinusitis, history of nasal fracture with slight 
deviated nose and reduced sense of smell.

There are no clinical treatment records in the claims file 
relating to sinusitis or rhinitis.  The claims file does 
contain a May 1996 statement of the veteran's wife stating 
that the veteran has had continuous problems with sinus 
drainage, difficulty breathing through his nose, and 
headaches from the time she met him in 1972.  There is also a 
May 1996 statement of the veteran's daughter stating that the 
veteran gets sinus headaches, sinus drainage, and rawness of 
the throat.

The veteran was granted service connection for a nasal 
fracture in an April 1996 rating decision.  The veteran 
contends that his sinusitis and rhinitis are proximately due 
to his service-connected nasal fracture.  However, the record 
contains no medical evidence to this effect, and the veteran 
is not competent to testify as to the etiology of his medical 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  In fact, the diagnosis of allergic 
rhinitis indicates the etiology of rhinitis to be unrelated 
to nasal fracture.  As there is no medical evidence that the 
veteran's sinusitis and rhinitis were incurred in service, 
and no evidence that such conditions are a result of the 
nasal fracture, the claim is not well grounded.


Service connection for headaches

The veteran also contends that his headaches are proximately 
due to his service-connected nasal fracture.  At his February 
1996 VA examination, the veteran complained of sinus 
headaches for the past 5 to 6 years.  A VA examination was 
performed in July 1997 particularly to assess headaches.  The 
veteran stated he had had headaches for 30 years which come 
on in the evening in the back of his neck and around his nose 
and eyes.  He sometimes feels the pain in his sinuses.  The 
headaches can last all day and through the night at times.  
He had a family history of migraines.  After the nasal 
fracture in service he had terrible headaches for a while.  
On physical examination, the history of fractured nose was 
evident.  There were no neurological symptoms.  Assessment 
was musculoskeletal headaches, possible migraines, and septal 
deviation.  The examiner stated that it is known that septal 
deviation does sometimes contribute to headaches and the 
veteran clearly has had a broken nose and now has a deviated 
septum.  His headaches do not appear to be related to any 
sort of increase in intracranial pressure.

Based on the statement of the examiner in July 1997, the 
Board finds that the claim for service connection for 
headaches secondary to nasal fracture is well grounded, as 
set forth at 38 U.S.C.A. § 5107(a).  The Board further finds 
that additional medical expertise would be helpful in 
adjudicating the claim, as requested below in the remand 
portion of this opinion.


Service connection for anxiety and depression

Medical evidence pertaining to mental disorders is set forth 
above in the section of this opinion addressing the claim for 
service connection for PTSD.  The legal analysis pertaining 
to a well-grounded claim for service connection for anxiety 
and depression, secondary to a nasal fracture, is set forth 
in the section addressing service connection for sinusitis 
and rhinitis.  To summarize, in order to establish a well-
grounded claim, the veteran must show competent evidence:  i) 
of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

There is no evidence in service of any psychiatric condition.  
As described above, at the veteran's VA examinations, he 
described being depressed both prior to and during service, 
due to, in part, his history of childhood sexual abuse.  
However, there is no medical evidence of record to link the 
veteran's chronic depression to events of service.  The 
veteran was diagnosed with an anxiety disorder in July 1997, 
but this was believed to stem from current and previous 
stressors, but not from the fractured nose.  In sum, both the 
veteran's depression and anxiety are unrelated to the 
service-connected nasal fracture.  Nor is there evidence of 
these conditions in the service medical records.  Thus, the 
claim for service connection for depression and anxiety lacks 
a nexus to service and is not well grounded.


Ancillary Issues

On a VA Form 9, dated in February 1998, the veteran listed as 
issues entitlement to an advisory/independent medical 
opinion, entitlement to a thorough and contemporaneous 
examination, and entitlement to an adequate reasons and 
bases.  Notwithstanding the veteran's characterization of 
these issues as separately appealable issues, the issues of 
entitlement to an advisory/independent medical opinion, a new 
compensation examination, and adequate reasons and bases are 
ancillary issues to the veteran's underlying claims; and are 
not separately appealable issues.  These ancillary issues may 
be contested only as part of an appeal on the merits of the 
decision rendered on the primary issue. Therefore, the denial 
of the veteran's procedural and "duty to assist" 
contentions are included within the present appeals, and do 
not require a separate notice of disagreement, statement of 
the case or supplemental statement of the case (SSOC) on 
these issues. The RO correctly treated these as ancillary 
issues and not as separately appealable issues.

With regard to these ancillary procedural issues which relate 
to VA's duty to assist the veteran, as the veteran has not 
presented well-grounded claims as to the issues of service 
connection for PTSD, sinusitis, rhinitis and depression and 
anxiety, the duty to assist the veteran does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-
69 (1997).


Specifically with regard to the request for an 
independent/advisory medical opinion, the controlling 
regulation specifically prohibits consideration of this part 
of an appeal as a separately appealable issue.  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328.  
Additionally, with regard to a request for an independent 
medical opinion, the Board notes that the veteran has not 
asserted that the evidence is medically complex or 
controversial, only that he wants an independent medical 
opinion.  The veteran has not even stated as to which issue 
or issues he is requesting such opinion.  The regulation, 38 
C.F.R. § 3.328, provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.

With regard to the veteran's request for a new medical 
examination for hearing loss and tinnitus, the Board notes 
that the RO scheduled examinations on two occasions and the 
veteran failed to report.  With regard to the claims for 
PTSD, sinusitis, rhinitis, depression and anxiety claims, the 
Board finds that the examinations already performed were 
adequate.  Moreover, as these claims are not well grounded, 
there is no duty to assist and no entitlement to a VA 
examination.  An examination for the headaches claim is 
discussed below in the remand portion of this opinion.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.

Service connection for sinusitis is denied.

Service connection for rhinitis is denied.

The claim for service connection for headaches is determined 
to be well grounded.

Service connection for depression and anxiety is denied.


REMAND

As noted above, the claim for service connection for 
headaches is well grounded.  Thus, the VA has a duty to 
assist the veteran in developing the claim.  38 U.S.C.A. 
§ 5107(a).  The Board finds that the July 1997 opinion of the 
examiner who evaluated the veteran's headaches is somewhat 
ambiguous as to whether the veteran's headaches are a result 
of the nasal fracture and resultant septal deviation.

In addition, the Board notes the claims file contains private 
medical records with a February 1971 entry stating that the 
veteran was involved in an automobile-train accident and 
suffered a fractured nose, confirmed by x-ray.  The claims 
file does not contain any additional medical records 
pertaining to this injury.  This fracture apparently occurred 
approximately three years after service.

In light of the foregoing, this claim is REMANDED for the 
following additional development:

1.  The RO should request that the 
veteran provide names and addresses for 
any medical providers who treated him for 
a nasal fracture in 1971.  Further, the 
veteran should be asked to provide names 
and addresses for any medical providers 
who have treated him for headaches.  
Copies of records of such treatment 
should be obtained and associated with 
the claims file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination for headaches.  Prior to 
conducting the examination, the examiner 
should review the claims file, including 
any newly associated records.  The 
examiner is asked to perform all 
necessary tests and studies to determine 
the etiology of the veteran's headaches.  
The examiner is further asked to respond 
to the following question:  Is it at 
least as likely as not that the veteran's 
headaches are due to his nasal fracture 
in service?  The examiner should set 
forth all findings and conclusions in a 
typed report.

3.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the decision is adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case, and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

The purpose of this remand is to comply with the statutory 
duty to assist the veteran, and the Board intimates no 
opinion as to the merits of the claim at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

